Case 3:20-cv-00578-TAD-KDM Document 99 Filed 09/10/21 Page 1 of 1 PageID #: 706




 MINUTE ENTRY
 TERRY A. DOUGHTY
 U.S. DISTRICT JUDGE
 September 10, 2021

                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


 TAYLA GREENE                                      CASE NO. 3:20-CV-00578

 VERSUS                                            JUDGE TERRY A. DOUGHTY

 DAKOTA DEMOSS ET AL                               MAG. JUDGE KAYLA D. MCCLUSKY

        On September 9, 2021, Defendant Dakota Moss (“Moss”) filed a Motion to Vacate Civil

 Case Management Order [Doc. No. 98]. Plaintiff may file a Response to the Motion by Tuesday,

 September 14, 2021. Moss may file a Reply to the Response by Thursday, September 16, 2021.

                                            TAD
